

Exhibit 10.6.1






AMENDED AND RESTATED
CESCA THERAPEUTICS INC
2006 EQUITY INCENTIVE PLAN


1.           PURPOSE.  The purpose of this Plan is to provide incentives to
attract, retain and motivate Eligible Persons whose present and potential
contributions are important to the success of the Company by offering them an
opportunity to participate in the Company’s future performance through awards of
Incentive and Nonqualified Stock Options (“Options”), Stock (“Restricted Stock”
or “Unrestricted Stock”) and Stock Appreciation Rights (“SARs”).  This Plan is
not intended to replace any current plan of, or awards issued by, the Company,
nor will it limit the ability of the Company to create additional or new plans,
or to issue additional or new awards.  Capitalized terms not defined in the text
are defined in Section 29.


2.           ADOPTION AND STOCKHOLDER APPROVAL.  This Plan will be approved by
the Stockholders of the Company, consistent with applicable laws, after the date
this Plan is approved by the Board.  No Award will be granted after termination
of this Plan but all Awards granted prior to termination will remain in effect
in accordance with their terms.  The effective date of this Plan will be the
date of approval by the Board subject to approval of the Stockholders within
twelve (12) months of such adoption (the “Effective Date”).  So long as the
Company is subject to Section 16(b) of the Exchange Act, the Company will comply
with the requirements of Rule 16b-3 (or its successor), as amended.


3.           TERM OF PLAN.  Unless earlier terminated as provided herein, this
Plan will terminate ten (10) years from the date this Plan is adopted by the
Board.


4.           SHARES SUBJECT TO THIS PLAN.


4.1.           Number of Shares Available.  Subject to Section 4.2, the total
number of Shares
reserved and available for Awards or which may be used to provide a basis of
measurement for or to determine the value of an Award shall be equal to six
percent (6%) of the outstanding shares of Company common stock as measured at
the end of each fiscal year, of which the number of shares reserved and
available for Incentive Stock Options will be Two Million (2,000,000) (the
“Maximum Number”).  Not more than the 2,000,000 shares of Stock will be granted
in the form of Incentive Stock Options.


Shares issued under the Plan will be drawn from authorized and unissued shares
or shares now held or subsequently acquired by the Company.


Outstanding shares of the Company shall, for the purposes of such calculation,
include the number of shares of Stock into which other securities or instruments
issued by the Company are currently convertible (e.g., convertible preferred
stock, convertible debentures, or warrants for common stock), but not
outstanding Options to acquire Stock.


4.1.1. Future Awards.  Subject to Section 4.2 and to the fullest extent
permissible under Rule 16b-3 under the Exchange Act and Section 422 of the Code
and any other applicable laws, rules and regulations, (i) if an Award is
canceled, terminates, expires, is forfeited or lapses for any reason without
having been exercised or settled, any shares of Stock subject to the Award will
be added back into the Maximum Number and will again be available for the grant
of an Award under the Plan and (ii) and the number of shares of Stock withheld
to satisfy a Participant’s minimum tax withholding obligations will be added
back into the Maximum Number and will be available for the grant of an Award
under the Plan.  Also, only the net numbers of Shares that are issued pursuant
to the exercise of an Award will be counted against the Maximum Number.





 
- 1 -

--------------------------------------------------------------------------------

 

However, in the event that prior to the Award’s cancellation, termination,
expiration, forfeiture or lapse, the holder of the Award at any time received
one or more elements of “beneficial ownership” pursuant to such Award (as
defined by the SEC, pursuant to any rule or interpretations promulgated under
Section 16 of the Exchange Act), the Shares subject to such Award will not again
be made available for regrant under the Plan.


4.1.2.           Acquired Company Awards.  Notwithstanding anything in the Plan
to the contrary, the Plan Administrator may grant Awards under the Plan in
substitution for awards issued under other plans, or assume under the Plan
awards issued under other plans, if the other plans are or were plans of other
acquired entities (“Acquired Entities”) (or the parent of an Acquired Entity)
and the new Award is substituted, or the old award is assumed, by reason of a
merger, consolidation, acquisition of property or stock, reorganization or
liquidation (the “Acquisition Transaction”). In the event that a written
agreement pursuant to which the Acquisition Transaction is completed is approved
by the Board and said agreement sets forth the terms and conditions of the
substitution for or assumption of outstanding awards of the Acquired Entity,
said terms and conditions will be deemed to be the action of the Plan
Administrator without any further action by the Plan Administrator, except as
may be required for compliance with Rule 16b-3 under the Exchange Act, and the
persons holding such awards will be deemed to be Participants.


4.1.3.           Reserve of Shares.  At all times, the Company will reserve and
keep available a sufficient number of Shares as will be required to satisfy the
requirements of all outstanding Awards granted under this Plan.  The Shares to
be issued hereunder upon exercise of an Award may be either authorized but
unissued; supplied to the Plan through acquisitions of Shares on the open
market; Shares purchased under the Plan and forfeited back to the Plan; Shares
surrendered in payment of the exercise price of an option; or Shares withheld
for payment of applicable employment taxes and/or withholding obligations
resulting from the exercise of an Option.  The following rules will apply for
purposes of the determination of the number of Shares available for grant under
the Plan:


i. Grants.  The grant of an Award will reduce the Shares available for grant
under the Plan by the number of Shares subject to such Award.


ii. Outstanding.  While an Award is outstanding, it will be counted against the
authorized pool of Shares regardless of its vested status.


4.2.           Adjustments.  Should any change be made to the Stock of the
Company by reason of any stock split (including reverse stock split), stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Common Stock as a class without the Company’s
receipt of consideration, the Administrator will make the appropriate
adjustments to (i) the maximum number and/or class of securities issuable under
the Plan; and (ii) the number and/or class of securities and the exercise price
per Share in effect under each outstanding Award in order to prevent the
dilution or enlargement of benefits thereunder; provided however, that the
number of Shares subject to any Award will always be a whole number and the
Administrator will make such adjustments as are necessary to insure Awards of
whole Shares.
 
4.3.           [Intentionally left blank]
 
4.4.           No Repricing.  Absent stockholder approval, neither the
Administrator nor the Board will have any authority, with or without the consent
of the affected holders of Awards, to "reprice" an Award in the event of a
decline in the price of Shares after the date of their initial grant either by
reducing the exercise price from the original exercise price or through
cancellation of outstanding Awards in connection with regranting of Awards at a
lower price to the same individual.  This paragraph may not be amended, altered
or repealed by the Administrator or the Board without approval of the
stockholders of the Company.





 
- 2 -

--------------------------------------------------------------------------------

 

4.5.           No Reloading.  No Option or SAR will provide for the automatic
grant of replacement or reload Options or SARs upon the Participant exercising
the Option or SAR and paying the Exercise Price by tendering Shares of Stock,
net exercise or otherwise. This paragraph may not be amended, altered or
repealed by the Administrator or the Board without approval of the stockholders
of the Company.


5.           ADMINISTRATION OF THIS PLAN.


5.1.           Authority.  Authority to control and manage the operation and
administration of this Plan will be vested in a committee consisting of two (2)
or more independent members of the Board (the “Committee”).  It is intended that
the directors appointed to serve on the Committee will be “non-employee
directors” (within the meaning of Rule 16b-3 promulgated under the Exchange Act)
and “outside directors” (within the meaning of Section 162(m) of the Code) to
the extent that Rule 16b-3 and, if necessary for relief from the limitation
under Section 162(m) of the Code and such relief sought by the Company, Section
162(m) of the Code, respectively, are applicable.  However, the mere fact that a
Committee member will fail to qualify under either of the foregoing requirements
will not invalidate any Award made by the Committee which Award is otherwise
validly made under the Plan.  Members of the Committee may be appointed from
time to time by, and will serve at the pleasure of, the Board.  As used herein,
the term “Administrator” means the Committee.


5.2.           Interpretation.   Subject to the express provisions of this Plan,
the Administrator will have the exclusive power, authority and discretion to:


(1) construe and interpret this Plan and any agreements defining the rights and
obligations of the Company and Participants under this Plan;


(2) select Participants;


(3) determine the terms and conditions of any Award granted under the Plan,
including, but not limited to, the Exercise Price, grant price or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of the Award, and
acceleration or waivers thereof, based in each case on such considerations as
the Administrator in its sole discretion determines that is not inconsistent
with any rule or regulation under any tax or securities laws or includes an
alternative right that does not disqualify an Incentive Stock Option under
applicable regulations.  Determinations made by the Administrator under this
Plan need not be uniform but may be made on a Participant-by-Participant basis;


(4) determine the number of Shares or other consideration subject to Awards;


(5) determine whether Awards will be subject to a condition, or grant a right,
that is not inconsistent with any rule or regulation under any tax or securities
laws or includes an alternative right that does not disqualify an incentive
stock option under applicable regulations;


(6) prescribe the form of each Award Agreement, which need not be identical for
each Participant;


(7) further define the terms used in this Plan;


(8) correct any defect or supply any omission or reconcile any inconsistency in
this Plan or in any Award Agreement;


(9) provide for rights of refusal and/or repurchase rights;



 
- 3 -

--------------------------------------------------------------------------------

 

(10)           amend outstanding Award Agreements to provide for, among other
things, any change or modification which the Administrator could have provided
for upon the grant of an Award or in furtherance of the powers provided for
herein that does not disqualify an Incentive Stock Option under applicable
regulations unless the Participant so consents;


(11)           prescribe, amend and rescind rules and regulations relating to
the administration of this Plan; and
 
(12)           make all other determinations necessary or advisable for the
administration of this Plan.


5.3.           Decisions Binding.  Any decision or action of the Administrator
in connection with this Plan or Awards granted or shares of Stock purchased
under this Plan will be final and binding.  The Administrator will not be liable
for any decision, action or omission respecting this Plan, or any Awards granted
or shares of Stock sold under this Plan.


5.4.           Limitation on Liability.  To the extent permitted by applicable
law in effect from time to time, no member of the Committee will be liable for
any action or omission of any other member of the Committee nor for any act or
omission on the member’s own part, excepting only the member’s own willful
misconduct, gross negligence, or bad faith and without reasonable belief that it
was in the best interests of the Company, arising out of or related to this
Plan.  The Company will pay expenses incurred by, and satisfy a judgment or fine
rendered or levied against, a present or former member of the Committee in any
action against such person (whether or not the Company is joined as a party
defendant) to impose liability or a penalty on such person for an act alleged to
have been committed by such person while a member of the Committee arising with
respect to this Plan or administration thereof or out of membership on the
Committee or by the Company, or all or any combination of the preceding,
provided, the Committee member was acting in good faith, within what such
Committee member reasonably believed to have been within the scope of his or her
employment or authority and for a purpose which he or she reasonably believed to
be in the best interests of the Company or its stockholders.  Payments
authorized hereunder include amounts paid and expenses incurred in settling any
such action or threatened action.  The provisions of this section will apply to
the estate, executor, administrator, heirs, legatees or devisees of a Committee
member, and the term “person” as used on this section will include the estate,
executor, administrator, heirs, legatees, or devisees of such person.


6.           GRANT OF OPTIONS; TERMS AND CONDITIONS OF GRANT.


6.1.           Grant of Options.  One or more Options may be granted to any
Eligible Person.  Subject to the express provisions of this Plan, the
Administrator will determine from the Eligible Persons those individuals to whom
Options under this Plan may be granted.  Each Option granted under this Plan
will be evidenced by an Award Agreement, which will expressly identify the
Option as an Incentive Stock Option or a Non-Qualified Stock Option. The Shares
underlying a grant of an Option may be in the form of Restricted Stock or
Unrestricted Stock.


Further, subject to the express provisions of this Plan, the Administrator will
specify the grant date (the “Grant Date”), the number of Shares covered by the
Option, the Exercise Price and the terms and conditions for exercise of the
Options.  As soon as practicable after the Grant Date, the Company will provide
the Participant with a written Award Agreement in the form approved by the
Administrator.


The Administrator may, in its absolute discretion, grant Options under this Plan
at any time and from time to time before the expiration of this Plan.



 
- 4 -

--------------------------------------------------------------------------------

 

6.2.           General Terms and Conditions.  Except as otherwise provided
herein, the Options will be subject to the following terms and conditions and
such other terms and conditions not inconsistent with this Plan as the
Administrator may impose:


6.2.1.           Exercise of Option. The Administrator may determine in its
discretion whether any Option will be subject to vesting and the terms and
conditions of any such vesting.  The Award Agreement will contain a vesting
schedule, if any.


6.2.2.           Option Term.  Each Option and all rights or obligations
thereunder will expire on such date as will be determined by the Administrator,
but not later than ten (10) years after the Grant Date (five (5) years in the
case of an Incentive Stock Option when the Optionee owns more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
(“Ten Percent Stockholder”)), and will be subject to earlier termination as
hereinafter provided.


6.2.3.           Exercise Price.  The Exercise Price of any Option will be
determined by the Administrator when the Option is granted and may not be less
than one hundred percent (100%) of the Fair Market Value of the Shares on the
Grant Date, and the Exercise Price of any Incentive Stock Option granted to a
Ten Percent Stockholder will not be less than one hundred ten percent (110%) of
the Fair Market Value of the Shares on the Grant Date.  Payment for the Shares
purchased will be made in accordance with Section 10 of this Plan.  The
Administrator is authorized to issue Options, whether Incentive Stock Options or
Non-Qualified Stock Options, at an option price in excess of the Fair Market
Value on the Grant Date.


6.2.4.           Method of Exercise.  Options may be exercised only by delivery
to the Company of a stock option exercise agreement (the “Exercise Agreement”)
in a form approved by the Administrator (which need not be the same for each
Participant), stating the number of Shares being purchased, the restrictions
imposed on the Shares purchased under such Exercise Agreement, if any, and such
representations and agreements regarding the Participant’s investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws, together with payment
in full of the Exercise Price for the number of Shares being purchased.


6.2.5.           Transferability of Options.  Except as otherwise provided below
for Non-Qualified Stock Options, no Option will be transferable other than by
will or by the laws of descent and distribution and during the lifetime of a
Participant only the Participant, his guardian or legal representative may
exercise an Option, except in the case of an Incentive Stock Option, pursuant to
a domestic relations order that would satisfy Section 414(p)(1)(A) of the Code
if such Section applied to an Award under the Plan and Nonqualified Options may
be transferred to a Participant's former spouse pursuant to a property
settlement made part of an agreement or court order incident to the divorce.


At its discretion, the Administrator may provide for transfer of an Option
(other than an Incentive Stock Option), without payment of consideration, to the
following family members of the Participant, including adoptive relationships: a
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law,
sister-in-law, niece, nephew, former spouse (whether by gift or pursuant to a
domestic relations order), any person sharing the employee’s household (other
than a tenant or employee), a family-controlled partnership, corporation,
limited liability company and trust, or a foundation in which family members
heretofore described control the management of assets. The assigned portion may
only be exercised by the person or persons who acquire a proprietary interest in
the Option pursuant to the assignment.  The terms applicable to the assigned
portion will be the same as those in effect for the Option immediately prior to
such assignment and will be set forth in such documents issued to the assignee
as the Administrator may deem appropriate.  A request to assign an Option may be
made only by delivery to the Company of a written stock option assignment
request in a form approved by the Administrator, stating the number of Options
and Shares underlying Options requested for assignment, that no consideration is
being paid for the assignment, identifying the proposed transferee, and
containing such other representations and agreements regarding the Participant’s
investment intent and access to information and other matters, if any, as may be
required or desirable by the Company to comply with applicable securities laws.



 
- 5 -

--------------------------------------------------------------------------------

 

6.2.6.           Beneficiaries.  Notwithstanding Section 6.2.5, a Participant
may, in the manner determined by the Administrator, designate a beneficiary to
exercise the rights of the Participant and to receive any distribution with
respect to any Option upon the Participant’s death.  If no beneficiary has been
designated or survives the Participant, payment will be made to the
Participant’s estate.  Subject to the foregoing, a beneficiary designation may
be changed or revoked by a Participant at any time, provided the change or
revocation is filed with the Administrator.


6.2.7.           Exercise After Certain Events.


i.  
Termination of Employment



(1)           Incentive Stock Options.


(a)           Termination of All Services.  If for any reason other than
retirement (as defined below), permanent and total Disability (as defined below)
or death, a Participant Terminates employment with the Company (including
employment as an Officer of the Company), vested Incentive Stock Options held at
the date of such termination may be exercised, in whole or in part, at any time
within three (3) months after the date of such Termination or such lesser period
specified in the Award Agreement (but in no event after the earlier of (i) the
expiration date of the Incentive Stock Option as set forth in the Award
Agreement, and (ii) ten (10) years from the Grant Date (five (5) years for a Ten
Percent Stockholder)).


(b)           Continuation of Services as Consultant/Advisor.  If a Participant
granted an Incentive Stock Option terminates employment but continues as a
consultant, advisor or in a similar capacity to the Company, Participant need
not exercise the Incentive Stock Option within three (3) months of Termination
of employment but will be entitled to exercise within three (3) months of
Termination of services to the Company (one (1) year in the event of permanent
and total Disability or death) or such lesser period specified in the Award
Agreement (but in no event after the earlier of (i) the expiration date of the
Option as set forth in the Award Agreement, and (ii) ten (10) years from the
Grant Date).  However, if Participant does not exercise within three (3) months
of Termination of employment, the Option will not qualify as an Incentive Stock
Option.


(2)           Non-Qualified Stock Options.


(a)           Termination of All Services.  If for any reason other than
Retirement (as defined below), permanent and total Disability (as defined below)
or death, a Participant terminates employment with the Company (including
employment as an Officer of the Company), vested Options held at the date of
such Termination may be exercised, in whole or in part, at any time within three
(3) months of the date of such Termination or such lesser period specified in
the Award Agreement (but in no event after the earlier of (i) the expiration
date of the Option as set forth in the Award Agreement, and (ii) ten (10) years
from the Grant Date).  Notwithstanding the foregoing, to the extent Option
Awards are made to Directors under this plan, such three (3) month limitation
shall not apply unless otherwise provided in the form of Option Agreement, as
directed by the Administrator.


(b)           Continuation of Services as Consultant/Advisor.  If a Participant
Terminates employment but continues as a consultant, advisor or in a similar
capacity to the Company Participant need not exercise the Option within three
(3) months of Termination but will be entitled to exercise within three (3)
months of Termination of services to the Company (one (1) year in the event of
permanent and total Disability or death) or such lesser period specified in the
Award Agreement (but in no event after the earlier of (i) the expiration date of
the Option as set forth in the Award Agreement, and (ii) ten (10) years from the
Grant Date).





 
- 6 -

--------------------------------------------------------------------------------

 

ii.           Retirement.  If a Participant ceases to be an employee of the
Company (including as an officer of the Company) as a result of Retirement,
Participant need not exercise the Option within three (3) months of Termination
of employment but will be entitled to exercise the Option within the maximum
term of the Option to the extent the Option was otherwise exercisable at the
date of Retirement.  However, if a Participant does not exercise within three
(3) months of Termination of employment, the Option will not qualify as an
Incentive Stock Option if it otherwise so qualified.  The term “Retirement” as
used herein means such Termination of employment as will entitle the Participant
to early or normal retirement benefits under any then existing pension or salary
continuation plans of the Company excluding 401(k) participants (except as
otherwise covered under other pension or salary continuation plans).


iii.           Permanent Disability and Death.  If a Participant becomes
permanently and totally Disabled while employed by the Company (including as an
officer of the Company), or dies while employed by the Company (including as an
Officer of the Company) or three (3) months thereafter, vested Options then held
may be exercised by the Participant, the Participant’s personal representative,
or by the person to whom the Option is transferred by will or the laws of
descent and distribution, in whole or in part, at any time within one (1) year
after the Termination of employment because of the Disability or death or any
lesser period specified in the Award Agreement (but in no event after the
earlier of (i) the expiration date of the Option as set forth in the Award
Agreement, and (ii) ten (10) years from the Grant Date.


           6.3.           Limitations on Grant of Incentive Stock Options.
 
           6.3.1.           Threshold.
 
The aggregate Fair Market Value (determined as of the Grant Date) of the Shares
for which Incentive Stock Options may first become exercisable by any
Participant during any calendar year under this Plan, together with that of
Shares subject to Incentive Stock Options first exercisable by such Participant
under any other plan of the Company or any Subsidiary, will not exceed
$100,000.  For purposes of this Section, all Options in excess of the $100,000
threshold will be treated as Non-Qualified Stock Options notwithstanding the
designation as Incentive Stock Options.  For this purpose, Options will be taken
into account in the order in which they were granted, and the Fair Market Value
of the Shares will be determined as of the date the Option with respect to such
Shares is granted.
 
           6.3.2.           Compliance with Section 422 of the Code.
 
There will be imposed in the Award Agreement relating to Incentive Stock Options
such terms and conditions as are required in order that the Option be an
"incentive stock option" as that term is defined in Section 422 of the Code.
 
           6.3.3.           Requirement of Employment.
 
No Incentive Stock Option may be granted to any person who is not an Employee of
the Company or a Subsidiary of the Company.
 
7.           RESTRICTED STOCK AWARDS.


7.1.           Grant of Restricted Stock Awards.  Subject to the terms and
provisions of this Plan, the Administrator is authorized to make awards of
Restricted Stock to any Eligible Person in such amounts and subject to such
terms and conditions as may be selected by the Administrator (a “Restricted
Stock Award”).  All Restricted Stock Awards will be evidenced by an Award
Agreement.





 
- 7 -

--------------------------------------------------------------------------------

 

    7.2.           Issue Date and Vesting Date.  At the time of the grant of
shares of Restricted Stock, the Administrator will establish an Issue Date or
Issue Dates and a Vesting Date or Vesting Dates with respect to such
Shares.  The Administrator may divide such shares of Restricted Stock into
classes and assign a different Issue Date and/or Vesting Date for each
class.  If the Participant is employed by the Company on an Issue Date (which
may be the date of grant), the specified number of shares of Restricted Stock
will be issued in accordance with the provisions of Section 7.6.  Provided that
all conditions to the vesting of a share of Restricted Stock imposed hereto are
satisfied, such share will vest and the restrictions will cease to apply to such
share.


7.3.           Conditions to Vesting.  Restricted Stock will be subject to such
restrictions on or conditions to vesting as the Administrator may impose
(including, without limitation, as a condition to the vesting of any class or
classes of shares of Restricted Stock, that the Participant or the Company
achieves such performance goals as the Administrator may specify as provided for
in this Plan, limitations on the right to vote Restricted Stock or the right to
receive dividends on the Restricted Stock).  These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, time-based, or upon the satisfaction of performance goals as
provided for in this Plan, as the Administrator determines at the time of the
grant of the Award or thereafter.


7.4.           Voting and Dividends.  Unless the Administrator in its sole and
absolute discretion otherwise provides in an Award Agreement, holders of
Restricted Stock will have the right to vote such Restricted Stock and the right
to receive any dividends declared or paid with respect to such Restricted
Stock.  The Administrator may require that any dividends paid on shares of
Restricted Stock will be held in escrow until all restrictions on such shares
have lapsed and/or the Administrator may provide that any dividends paid on
Restricted Stock must be reinvested in shares of Stock, which may or may not be
subject to the same vesting conditions and restrictions applicable to such
Restricted Stock.  All distributions, if any, received by a Participant with
respect to Restricted Stock as a result of any stock split, stock dividend,
combination of shares, or other similar transaction will be subject to the
restrictions applicable to the original Award.


7.5.           Forfeiture.  Except as otherwise determined by the Administrator
at the time of the grant of the Award or thereafter, upon failure to
affirmatively accept the grant of a Restricted Stock Award by execution of a
Restricted Stock Award Agreement, termination of employment during the
applicable restriction period, failure to satisfy the restriction period or
failure to satisfy a performance goal during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions will immediately
be forfeited and returned to the Company; provided, however, that the
Administrator may provide in any Award Agreement that restrictions or forfeiture
conditions relating to Restricted Stock will be waived in whole or in part in
the event of terminations resulting from specified causes, and the Administrator
may in other cases waive in whole or in part restrictions or forfeiture
conditions relating to Restricted Stock. The Company also will have the right to
require the return of all dividends paid on such shares, whether by termination
of any escrow arrangement under which such dividends are held or otherwise.


7.6.            Certificates for Restricted Stock.  Restricted Stock granted
under the Plan may be evidenced in such manner as the Administrator will
determine.  The Administrator may provide in an Award Agreement that either (i)
the Secretary of the Company will hold such certificates for the Participant’s
benefit pursuant to the provisions of this Plan until such time as the
Restricted Stock is forfeited to the Company or the restrictions lapse) or (ii)
such certificates will be delivered to the Participant, provided, however, that
such certificates will bear a legend or legends that comply with the applicable
securities laws and regulations and make appropriate reference to the
restrictions imposed under this Plan and the Award Agreement.





 
- 8 -

--------------------------------------------------------------------------------

 

     7.7.           Restrictions on Transfer Prior to Vesting.  Unless otherwise
provided, prior to the vesting of Restricted Stock, Restricted Stock Awards,
granted under this Plan, and any rights and interests therein, including the
Restricted Stock itself, will not be transferable or assignable by the
Participant, and may not be made subject to execution, attachment or similar
process, otherwise than by will or by the laws of descent and distribution or as
consistent with the Award Agreement provisions relating thereto.  Unless
otherwise provided in this Plan, during the lifetime of the Participant, a
Restricted Stock Award and any rights and interests therein, will be exercisable
only by the Participant, and any election with respect thereto may be made only
by the Participant.  Any attempt to transfer a Restricted Stock Award or any
rights and interests therein including the Restricted Stock itself, will be void
and unless the Administrator determines in its sole and absolute discretion that
the attempt was inadvertent or unintentional, such Award, including the
Restricted Stock itself and any rights and interests therein, will be forfeited
by the Participant.


7.8.           Consequences of Vesting.  Upon the vesting of a share of
Restricted Stock pursuant to the terms of the Plan and the applicable Award
Agreement, the restrictions as provided by the Administrator will cease to apply
to such share.  Reasonably promptly after a share of Restricted Stock vests, the
Company will cause to be delivered to the Participant to whom such shares were
granted, a certificate evidencing such share, free of the legend referenced with
respect to such restriction.  Notwithstanding the foregoing, such share still
may be subject to restrictions on transfer as a result of applicable securities
laws or otherwise pursuant to this Plan.


8.           UNRESTRICTED STOCK AWARDS.  The Administrator may, in its sole
discretion, award Unrestricted Stock to any Participant as a Stock Bonus or
otherwise pursuant to which such Participant may receive shares of Stock free of
restrictions or limitations that would otherwise be applied under Section 7 of
this Plan.


9.           STOCK APPRECIATION RIGHTS.
 
           9.1.           Awards of SARs.  A SAR is an award to receive a number
of Shares (which may consist of Restricted Stock), or cash, or Shares and cash,
as determined by the Administrator in accordance with this Plan.  A SAR will be
awarded pursuant to an Award Agreement that will be in such form (which need not
be the same for each Participant) as the Administrator will from time to time
approve, and will comply with and be subject to the terms and conditions of this
Plan.  A SAR may vary from Participant to Participant and between groups of
Participants, and may be based upon performance objectives as provided for in
this Plan.
 
9.2.           Exercise Price.  The exercise price per share of an SAR will be
determined by the Administrator at the time of grant, but will in no event be
less than the Fair Market Value of a share of Company Stock on the date of
grant.


           9.3.           Term.  The term of a SAR will be set forth in the
Award Agreement as determined by the Administrator.
 
           9.4.           Exercise.  A Participant desiring to exercise a SAR
will give written notice of such exercise to the Company no less than one nor
more than ten business days in advance of the effective date of the proposed
exercise.  Such notice will specify the number of S with respect to which the
SAR is being exercised, and the proposed effective date of the proposed
exercise, which notice will state the proportion of Shares and cash that the
Participant desires to receive pursuant to the SAR exercised, subject to the
discretion of the Administrator, and will be signed by the Participant..  Upon
receipt of the notice from the Participant, subject to the Administrator’s
election to pay cash as provided below, the Company will deliver to the person
entitled thereto (i) a certificate or certificates for Shares and/or (ii) a cash
payment, in accordance with Section 9.5.  The later of the date the Company
receives written notice of such exercise or the proposed effective date set
forth in the written notice hereunder is referred to in this Section as the
"exercise date."
 


 

 
- 9 -

--------------------------------------------------------------------------------

 

9.5.           Number of Shares or Amount of Cash.  Subject to the discretion of
the Administrator to substitute cash for Shares, or some portion of the Shares
for cash, the amount of Shares that may be issued pursuant to the exercise of a
SAR will be determined by dividing: (i) the total number of Shares as to which
the SAR is exercised, multiplied by the amount by which the Fair Market Value of
the Shares on the exercise date exceeds the Fair Market Value of a Share on the
date of grant of the SAR, by (ii) the Fair Market Value of a Share on the
exercise date; provided, however, that fractional Shares will not be issued and
in lieu thereof, a cash adjustment will be paid.  In lieu of issuing Shares upon
the exercise of a SAR, the Administrator in its sole discretion may elect to pay
the cash equivalent of the Fair Market Value of the Shares on the exercise date
for any or all of the Shares that would otherwise be issuable upon exercise of
the SAR.
 
9.6.           Effect of Exercise.  A partial exercise of an SAR will not affect
the right to exercise the remaining SAR from time to time in accordance with
this Plan and the applicable Award Agreement with respect to the remaining
shares subject to the SAR.


           9.7.           Forfeiture.  Except as otherwise determined by the
Administrator at the time of the grant of the Award or thereafter, upon failure
to affirmatively accept the grant of a SAR by execution of an Award Agreement,
or an event of forfeiture pursuant to the Award Agreement including failure to
satisfy any restriction period or a performance objective, any SAR that has not
vested prior to the date of termination will automatically expire, and all of
the rights, title and interest of the Participant thereunder will be forfeited
in their entirety; provided, however that the Administrator may provide in any
Award Agreement that restrictions or forfeiture conditions relating to the SAR
will be waived in whole or in part in the event of termination resulting from
specified causes, and the Administrator may in other cases waive in whole or in
part restrictions or forfeiture conditions relating to the SAR..
 
9.8.           Effect of Termination of Employment.  Notwithstanding the
foregoing, the provisions set forth in Section 6.2.7 with respect to the
exercise of Options following termination of employment will apply as well to
such exercise of SARs.


9.9.           Transferability.  During the lifetime of a Participant each SAR
granted to a Participant will be exercisable only by the Participant and no SAR
will be assignable or transferable otherwise than by will or by the laws of
descent and distribution.  In no event may a SAR be transferred for
consideration.  Notwithstanding the foregoing, to the extent permissible, SARs
may be transferred to a Participant's former spouse pursuant to a property
settlement made part of an agreement or court order incident to the divorce.
 
 
10.           PAYMENT FOR SHARE PURCHASES.


10.1.           Payment.  Payment for Shares purchased pursuant to this Plan may
be made in cash (by check) or, where expressly approved for the Participant at
the sole discretion of the Administrator and where permitted by law as follows:


10.1.1.                      Cancellation of Indebtedness.  By cancellation of
indebtedness of the Company to the Participant.


10.1.2.                      Surrender of Shares.  By surrender of shares of
Stock of the Company that have been owned by the Participant for more than six
(6) months or lesser period if the surrender of Shares is otherwise exempt from
Section 16 of the Exchange Act and, if such shares were purchased from the
Company by use of a promissory note, such note has been fully paid with respect
to such shares.



 
- 10 -

--------------------------------------------------------------------------------

 

10.1.3.                      Deemed Net-Stock Exercise.  By forfeiture of Shares
equal to the value of the exercise price pursuant to a “deemed net-stock
exercise” by requiring the Participant to accept that number of Shares
determined in accordance with the following formula, rounded down to the nearest
whole integer:


Formula Pic [pic.jpg]
where:


a =           net Shares to be issued to Participant


b =           number of Awards being exercised


c =           Fair Market Value of a Share


d =           Exercise price of the Awards


10.1.4.                      Broker-Assisted.  By delivering a properly executed
exercise notice to the Company together with a copy of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds necessary to pay the exercise price and the amount of any required tax
or other withholding obligations.


10.1.5           Combination of Methods.  By any combination of the foregoing
methods of payment or any other consideration or method of payment as will be
permitted by applicable corporate law.


11.           WITHHOLDING TAXES.


11.1.           Withholding Generally.  Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan or Shares are forfeited pursuant
to a “deemed net-stock exercise,” the Company may require the Participant to
remit to the Company an amount sufficient to satisfy federal, state and local
taxes and FICA withholding requirements prior to the delivery of any certificate
or certificates for such Shares.  When, under applicable tax laws, a Participant
incurs tax liability in connection with the exercise or vesting of any Award,
the Company will have the right to require such Participant or such other person
to pay by cash, or check payable to the Company, the amount of any such
withholding with respect to such transactions.  Any such payment must be made
promptly when the amount of such obligation becomes determinable.


11.2.           Stock for Withholding.  To the extent permissible under
applicable tax, securities and other laws, the Administrator may, in its sole
discretion and upon such terms and conditions as it may deem appropriate, permit
a Participant to satisfy his or her obligation to pay any such withholding tax,
in whole or in part, with Stock up to an amount not greater than the Company’s
minimum statutory withholding rate for federal and state tax purposes, including
payroll taxes.  The Administrator may exercise its discretion, by (i) directing
the Company to apply shares of Stock to which the Participant is entitled as a
result of the exercise of an Award, or (ii) delivering to the Company Shares of
Stock owned by the Participant for more than six (6) months, unless the delivery
of the Shares is otherwise exempt from Section 16 of the Exchange Act.  A
Participant who has made an election pursuant to this Section 11.2 may satisfy
his or her withholding obligation only with shares of Stock that are not subject
to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.  The shares of Stock so applied or delivered for the withholding
obligation will be valued at their Fair Market Value as of the date of
measurement of the amount of income subject to withholding.



 
- 11 -

--------------------------------------------------------------------------------

 

12.           PROVISIONS APPLICABLE TO AWARDS.


12.1.           Acceleration.  The Administrator may, in its absolute
discretion, without amendment to the Plan, (i) accelerate the date on which any
Award granted under the Plan becomes exercisable, (ii) waive or amend the
operation of Plan provisions respecting exercise after termination of service or
otherwise adjust any of the terms of such Award and (iii) accelerate the Vesting
Date, or waive any condition imposed hereunder, with respect to any share of
Restricted Stock or otherwise adjust any of the terms applicable to such share.


12.2.           Compliance with Section 162(m) of the Code.  Notwithstanding any
provision of this Plan to the contrary, if the Administrator determines that
compliance with Section 162(m) of the Code is required or desired, all Awards
granted under this Plan to Named Executive Officers will comply with the
requirements of Section 162(m) of the Code.  In addition, in the event that
changes are made to Section 162(m) of the Code to permit greater flexibility
with respect to any Award or Awards under this Plan, the Administrator may make
any adjustments it deems appropriate.


           12.3.           Performance Goals.  In order to preserve the
deductibility of an Award under Section 162(m) of the Code, the Administrator
may determine that any Award granted pursuant to this Plan to a Participant that
is or is expected to become a Covered Employee will be determined solely on the
basis of (a) the achievement by the Company or Subsidiary of a specified target
return, or target growth in return, on equity or assets, (b) the Company’s stock
price, (c) the Company’s total shareholder return (stock price appreciation plus
reinvested dividends) relative to a defined comparison group or target over a
specific performance period, (d) the achievement by the Company or a Parent or
Subsidiary, or a business unit of any such entity, of a specified target, or
target growth in, net income, earnings per share, earnings before income and
taxes, and earnings before income, taxes, depreciation and amortization, or (e)
any combination of the goals set forth in (a) through (d) above, and will be
subject to any additional limitations set forth in Section 162(m) of the Code
(including any amendment to Section 162(m) of the Code) or any regulations or
rulings issued thereunder that are requirements for qualification as qualified
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
and the Plan will be deemed amended to the extent deemed necessary by the
Administrator to conform to such requirements.  If an Award is made on such
basis, the Administrator will establish goals prior to the beginning of the
period for which such performance goal relates (or such later date as may be
permitted under Section 162(m) of the Code or the regulations thereunder but not
later than 90 days after commencement of the period of services to which the
performance goal relates), and the Administrator has the right for any reason to
reduce (but not increase) the Award, notwithstanding the achievement of a
specified goal.  Any payment of an Award granted with performance goals will be
conditioned on the written certification of the Administrator in each case that
the performance goals and any other material conditions were satisfied.
 
In addition, to the extent that Section 409A is applicable, (i)
performance-based compensation will also be contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to a
performance period of at least twelve (12) consecutive months in which the
Eligible Participant performs services and (ii) performance goals will be
established not later than 90 days after the beginning of any performance period
to which the performance goal relates, provided that the outcome is
substantially uncertain at the time the criteria are established.


12.4.           Compliance with Section 409A of the Code.  Notwithstanding any
provision of this Plan to the contrary, if any provision of this Plan or an
Award Agreement contravenes any regulations or Treasury guidance promulgated
under Section 409A of the Code or could cause an Award to be subject to the
interest and penalties under Section 409A of the Code, such provision of this
Plan or any Award Agreement will be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.  In addition, in the event that
changes are made to Section 409A of the Code to permit greater flexibility with
respect to any Award under this Plan, the Administrator may make any adjustments
it deems appropriate.



 
- 12 -

--------------------------------------------------------------------------------

 

12.5.           Section 280G of the Code.  Notwithstanding any other provision
of this Plan to the contrary, unless expressly provided otherwise in the Award
Agreement, if the right to receive or benefit from an Award under this Plan,
either alone or together with payments that a Participant has a right to receive
from the Company, would constitute a "parachute payment" (as defined in Section
280G of the Code), all such payments will be reduced to the largest amount that
will result in no portion being subject to the excise tax imposed by Section
4999 of the Code.


12.6.           Cancellation of Awards.  In the event a Participant’s Continuous
Services has been terminated for “Cause”, he or she will immediately forfeit all
rights to any and all Awards outstanding.  The determination by the Board that
termination was for Cause will be final and conclusive.  In making its
determination, the Board will give the Participant an opportunity to appear and
be heard at a hearing before the full Board and present evidence on the
Participant's behalf.  Should any provision to this Section be held to be
invalid or illegal, such illegality will not invalidate the whole of this
Section, but rather this Plan will be construed as if it did not contain the
illegal part or narrowed to permit its enforcement, and the rights and
obligations of the parties will be construed and enforced accordingly.


13.           PRIVILEGES OF STOCK OWNERSHIP.  No Participant will have any of
the rights of a stockholder with respect to any Shares until the Shares are
issued to the Participant.  After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the Restricted Stock.  The Company will issue (or cause to be
issued) such stock certificate promptly upon exercise of the Award.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued.


14.           RESTRICTION ON SHARES.  At the discretion of the Administrator,
the Company may reserve to itself and/or its assignee(s) in the Award Agreement
that the Participant not dispose of the Shares for a specified period of time,
or that the Shares are subject to a right of first refusal or a right to
repurchase at the Shares Fair Market Value at the time of sale.  The terms and
conditions of any such rights or other restrictions will be set forth in the
Award Agreement evidencing the Award.


15.           CERTIFICATES.  All certificates for Shares or other securities
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Administrator may deem necessary or advisable,
including restrictions under any applicable federal, state or foreign securities
law, or any rules, regulations and other requirements of the SEC or any stock
exchange or automated quotation system upon which the Shares may be listed or
quoted.


16.           ESCROW, PLEDGE OF SHARES.  To enforce any restrictions on a
Participant’s Shares, the Administrator may require the Participant to deposit
all certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Administrator, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Administrator may
cause a legend or legends referencing such restrictions to be placed on the
certificates.  In connection with any pledge of the Shares, the Participant will
be required to execute and deliver a written pledge agreement in such form, as
the Administrator will from time to time approve.



 
- 13 -

--------------------------------------------------------------------------------

 

17.           SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.


17.1.           Compliance With Applicable Laws.  An Award will not be effective
unless such Award is in compliance with all applicable federal and state
securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the Grant Date and
also on the date of exercise or other issuance.  Notwithstanding any other
provision in this Plan, the Company will have no obligation to issue or deliver
certificates for Shares under this Plan prior to (i) obtaining any approvals
from governmental agencies that the Company determines are necessary or
advisable; and/or (ii) completion of any registration or other qualification of
such Shares under any state or federal laws or rulings of any governmental body
that the Company determines to be necessary or advisable.  The Company will be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so.  Upon exercising
all or any portion of an Award, a Participant may be required to furnish
representations or undertakings deemed appropriate by the Company to enable the
offer and sale of the Shares or subsequent transfers of any interest in such
Shares to comply with applicable securities laws.  Evidences of ownership of
Shares acquired pursuant to an Award will bear any legend required by, or useful
for purposes of compliance with, applicable securities laws, this Plan or the
Award Agreement.


17.2.           Rule 16b-3 Exemption.  During any time when the Company has a
class of equity security registered under Section 12 of the Exchange Act, it is
the intent of the Company that Awards pursuant to the Plan and the exercise of
Awards granted hereunder will qualify for the exemption provided by Rule 16b-3
under the Exchange Act.  To the extent that any provision of the Plan or action
by the Board or the Administrator does not comply with the requirements of
Rule 16b-3, it will be deemed inoperative to the extent permitted by law and
deemed advisable by the Board or the Administrator, and will not affect the
validity of the Plan.  In the event that Rule 16b-3 is revised or replaced, the
Board or the Administrator may exercise its discretion to modify this Plan in
any respect necessary to satisfy the requirements of, or to take advantage of
any features of, the revised exemption or its replacement.


18.           NO OBLIGATION TO EMPLOY.  Nothing in this Plan or any Award
granted under this Plan will confer or be deemed to confer on any Participant
any right to continue in the employ of, or to continue any other relationship
with, the Company or to limit in any way the right of the Company to terminate
such Participant’s employment or other relationship at any time, with or without
cause.


19.           ADJUSTMENT FOR CHANGES IN CAPITALIZATION.  The existence of
outstanding Awards will not affect the Company’s right to effect adjustments,
recapitalizations, reorganizations or other changes in its or any other
corporation’s capital structure or business, any merger or consolidation, any
issuance of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Stock, the dissolution or liquidation of the Company’s or any
other corporation’s assets or business or any other corporate act whether
similar to the events described above or otherwise.


20.           DISSOLUTION, LIQUIDATION, MERGER.


20.1.           Company Not the Survivor.  In the event of a dissolution or
liquidation of the Company, a merger, consolidation, combination or
reorganization in which the Company is not the surviving corporation, or a sale
of substantially all of the assets of the Company (as determined in the sole
discretion of the Board), the Administrator, in its absolute discretion, may
cancel each outstanding Award upon payment in cash or stock, or combination
thereof, as determined by the Board, to the Participant of the amount by which
any cash and the fair market value of any other property which the Participant
would have received as consideration for the Shares covered by the Award if the
Award had been exercised before such liquidation, dissolution, merger,
consolidation, combination, reorganization or sale exceeds the Exercise Price of
the Award or negotiate to have such option assumed by the surviving
corporation.  In addition to the foregoing, in the event of a dissolution or
liquidation of the Company, or a merger, consolidation, combination, or
reorganization in which the Company is not the surviving corporation, or a sale
or transfer of all or substantially all of the Company’s assets, the
Administrator, in its absolute discretion, may accelerate the time within which
each outstanding Award may be exercised, provided however, that the Change of
Control in Section 21 will control with respect to acceleration in vesting in
the event of a merger, consolidation, combination or reorganization that results
in a change of control as so defined.



 
- 14 -

--------------------------------------------------------------------------------

 

20.2.           Company is the Survivor.  In the event of a merger,
consolidation, combination or reorganization in which the Company is the
surviving corporation, the Board will determine the appropriate adjustment of
the number and kind of securities with respect to which outstanding Awards may
be exercised, and the exercise price at which outstanding Awards may be
exercised.  The Board will determine, in its sole and absolute discretion, when
the Company will be deemed to survive for purposes of this Plan.


21.           CHANGE OF CONTROL.   The Administrator will have the authority, in
its absolute discretion exercisable either in advance of any actual or
anticipated “change of control” in the Company, to fully vest all outstanding
Awards.  A “change of control” will mean an event involving one transaction or a
related series of transactions, in which (i) the Company issues securities equal
to 50% or more of the Company’s issued and outstanding voting securities,
determined as a single class, to any individual, firm, partnership, limited
liability company, or other entity, including a “group” within the meaning of
Exchange Act Rule 13d-3, (ii) the Company issues voting securities equal to 50%
or more of the issued and outstanding voting stock of the Company in connection
with a merger, consolidation other business combination, (iii) the Company is
acquired in a merger, consolidation, combination or reorganization in which the
Company is not the surviving company, or (iv) all or substantially all of the
Company’s assets are sold or transferred.


22.           DEFERRAL OF AWARDS.  The Administrator may permit or require the
deferral of payment or settlement of any Stock Award subject to such rules and
procedures as it may establish.  Payment or settlement of Options or SARs may
not be deferred unless such deferral would not cause the provisions of Section
409A of the Code to be violated.


23.           NOTIFICATION OF ELECTION UNDER SECTION 83(b) OF THE CODE.  If any
Participant will, in connection with the acquisition of shares of Company Stock
under the Plan, make the election permitted under Section 83(b) of the Code
(i.e., an election to include in gross income in the year of transfer the
amounts specified in Section 83(b)), such Participant will notify the Company of
such election within ten days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Code Section 83(b).
 
24.           TERMINATION; AMENDMENT.  The Board may amend, suspend or terminate
this Plan at any time and for any reason; provided, however, that shareholder
approval will be required for the following types of amendments to this Plan:
(i) any increase in Maximum Number of Common Stock issuable under the Plan
except for a proportional increase in the Maximum Number as a result of stock
split or stock dividend or (ii) a change in the class of Employees entitled to
be granted Incentive Stock Options. Further, the Board may, in its discretion,
determine that any amendment should be effective only if approved by the
Stockholders even if such approval is not expressly required by this Plan or by
law.  No Awards will be made after the termination of the Plan.  At any time and
from time to time, the Administrator may amend or modify any outstanding Award
or Award Agreement without approval of the Participant; provided, however, that
no amendment or modification of any Award will adversely affect any outstanding
Award without the written consent of the Participant; provided further, however,
that the original term of any Award may not be extended unless it would not
cause the provisions of Section 409A to be violated. No termination, amendment,
or modification of the Plan will adversely affect any Award previously granted
under the Plan, without the written consent of the Participant.  Notwithstanding
any provision herein to the contrary, the Administrator will have broad
authority to amend this Plan or any outstanding Award under this Plan without
approval of the Participant to the extent necessary or desirable (i) to comply
with, or take into account changes in, applicable tax laws, securities laws,
accounting rules and other applicable laws, rules and regulations, or (ii) to
ensure that an Award is not subject to interest and penalties under Section 409A
of the Code or the excise tax imposed by Section 4999 of the Code.
 

 
- 15 -

--------------------------------------------------------------------------------

 

25.           TRANSFERS UPON DEATH; NONASSIGNABILITY.  Upon the death of a
Participant outstanding Awards granted to such Participant including Options,
Stock and SARs may be transferred and exercised only by the executor or
administrator of the Participant's estate or by a person who will have acquired
the right to such exercise by will or by the laws of descent and distribution in
accordance with and as provided for in this Plan.  No transfer of an Award by
will or the laws of descent and distribution will be effective to bind the
Company unless the Company will have been furnished with (a) written notice
thereof and with a copy of the will and/or such evidence as the Administrator
may deem necessary to establish the validity of the transfer and (b) an
agreement by the transferee to comply with all the terms and conditions of the
Award that are or would have been applicable to the Participant and to be bound
by the acknowledgments made by the Participant in connection with the grant of
the Award.  Except as otherwise provided, no Award or interest in it may be
transferred, assigned, pledged or hypothecated by the Participant, whether by
operation of law or otherwise, or be made subject to execution, attachment or
similar process.


26.           FAILURE TO COMPLY.  In addition to the remedies of the Company
elsewhere provided for herein, failure by a Participant (or beneficiary) to
comply with any of the terms and conditions of the Plan or the applicable Award
Agreement, unless such failure is remedied by such Participant (or beneficiary)
within ten days after notice of such failure by the Administrator, will be
grounds for the cancellation and forfeiture of such Award, in whole or in part,
as the Administrator, in its sole discretion, may determine.


27.           GOVERNING LAW.  Except to the extent preempted by any applicable
federal law, This Plan and the rights of all persons under this Plan will be
construed in accordance with and under applicable provisions of the laws of the
State of Delaware, without reference to the principles of conflicts of laws
thereunder.


28.           MISCELLANEOUS.  Except as specifically provided in a retirement or
other benefit plan of the company or a related entity, awards will not be deemed
compensation for purposes of computing benefits or contributions under any
retirement plan of the company or a related entity, and will not affect any
benefits under any other benefit plan of any kind or any benefit plan
subsequently instituted under which the availability or amount of benefits is
related to level of compensation. The plan is not a “retirement plan” or
“welfare plan” under the employee retirement income security act of 1974, as
amended.
 
29.           DEFINITIONS.  As used in this Plan, the following terms will have
the following meanings:


“Administrator” means the Committee appointed by the Board to administer this
Plan or if there is no such Committee, the Board itself.


“Award” means, individually and collectively, any award under this Plan,
including any Option, Restricted Stock Award, Unrestricted Stock Award or SAR.


“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.


“Board” means the Board of Directors of the Company.


“Cause” will mean, termination of employment of a Participant for cause under
the Company's generally applicable policies and procedures or, in the case of a
non-employee director of the Company, for circumstances which would constitute
cause if such policies and procedures were applicable.


“Code” means the Internal Revenue Code of 1986, as amended.



 
- 16 -

--------------------------------------------------------------------------------

 

“Committee” means the Committee appointed by the Board to administer this Plan.


“Company” means ThermoGenesis Corp., a Delaware corporation, or any successor
corporation, and its Subsidiary as the context so warrants.
 
“Continuous Service” means that the provision of services to the Company or a
Subsidiary in any capacity of employee, director or consultant that is not
interrupted or terminated.  Continuous Service will not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
between locations of the Company or among the Company, any Subsidiary, or any
successor, in any capacity of employee, director or consultant, or (iii) any
change in status as long as the individual remains in the service of the Company
or a Subsidiary in any capacity of employee, director or consultant (except as
otherwise provided in the Award Agreement).  An approved leave of absence will
include sick leave, maternity or paternity leave, military leave, or any other
authorized personal leave as determined by the Administrator.  For purposes of
incentive stock options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
 
“Covered Employee” means a covered employee as defined in Section 162(m)(3) of
the Code, provided that no employee will be a Covered Employee until the
deduction limitations of Section 162(m) of the Code are applicable to the
Company and any reliance period under Treasury Regulation Section 1.162-27(f)
has expired.
 
Disability” or “Disabled” means a disability covered under a long-term
disability plan of the Company applicable to a Participant.  The Committee may
require such medical or other evidence as it deems necessary to judge the nature
and permanency of the Participant’s condition. Notwithstanding the above, (i)
with respect to an Incentive Stock Option, “Disability” or “Disabled” will mean
permanent and total disability as defined in Section 22(e)(3) of the Code and
(ii) to the extent an Option is subject to Section 409A of the Code, and payment
or settlement of the Option is to be accelerated solely as a result of the
Eligible Participant's Disability, Disability will have the meaning ascribed
thereto under Section 409A of the Code and the Treasury guidance promulgated
thereunder.
 
“Effective Date” has the meaning set forth in Section 2.


“Eligible Person” means any director, officer or employee of the Company or
other person who, in the opinion of the Committee, is rendering valuable
services to the Company, including without limitation, an independent
contractor, outside consultant, or advisor to the Company.


“Employee” means any and all employees of the Company or a Subsidiary.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time and any successor statute.


“Exercise Agreement” has the meaning set forth in Section 6.2.4.


“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.


“Fair Market Value” means the fair market value of the Stock at the date of
grant as determined in good faith by the Administrator.  By way of illustration,
but not limitation, for this purpose, good faith will be met if the
Administrator employs the following methods:



 
- 17 -

--------------------------------------------------------------------------------

 

(i)           Listed Stock. If the Stock is traded on any established stock
exchange or quoted on a national market system, fair market value will be the
closing sales price for the Stock as quoted on that stock exchange or system for
the date the value is to be determined (the “Value Date”).  If no sales are
reported as having occurred on the Value Date, fair market value will be that
closing sales price for the last preceding trading day on which sales of Stock
is reported as having occurred.  If no sales are reported as having occurred
during the five (5) trading days before the Value Date, fair market value will
be the closing bid for Stock on the Value Date.  If Stock is listed on multiple
exchanges or systems, fair market value will be based on sales or bids on the
primary exchange or system on which Stock is traded or quoted.
 
(ii)           Stock Quoted by Securities Dealer. If Stock is regularly quoted
by a recognized securities dealer but selling prices are not reported on any
established stock exchange or quoted on a national market system, fair market
value will be the mean between the high bid and low asked prices on the Value
Date.  If no prices are quoted for the Value Date, fair market value will be the
mean between the high bid and low asked prices on the last preceding trading day
on which any bid and asked prices were quoted.
 
(iii)           No Established Market. If Stock is not traded on any established
stock exchange or quoted on a national market system and are not quoted by a
recognized securities dealer, the Administrator will determine fair market value
in good faith.  The Administrator will consider the following factors, and any
others it considers significant, in determining fair market value: (X) the price
at which other securities of the Company have been issued to purchasers other
than employees, directors, or consultants, (Y) the Company’s net worth,
prospective earning power, dividend-paying capacity, and non-operating assets,
if any, and (Z) any other relevant factors, including the economic outlook for
the Company and the Company’s industry, the Company’s position in that industry,
the Company’s goodwill and other intellectual property, and the values of
securities of other businesses in the same industry.
 
(iv)           Additional Valuation.  Methods for Publicly Traded
Companies.  Any valuation method permitted under Section 20.2031-2 of the Estate
Tax Regulations.
 
(v)           Non-Publicly Traded Stock.  For non-publicly traded stock, the
fair market value of the Stock at the Grant Date based on an average of the fair
market values as of such date set forth in the opinions of completely
independent and well-qualified experts (the Participant’s status as a majority
or minority shareholder may be taken into consideration).


Regardless of whether the Stock offered under the Award is publicly traded, a
good faith attempt for under this purpose will not be met unless the fair market
value of the Stock on the Grant Date is determined with regard to nonlapse
restrictions (as defined in Section 1.83-3(h) of the Treasury Regulations) and
without regard to lapse restrictions (as defined in Section 1.83-3(i) of the
Treasury Regulations).


 
 “Incentive Stock Option” means an Option within the meaning of Section 422 of
the Code.
 
“Issue Date” will mean the date established by the Administrator on which
Certificates representing shares of Restricted Stock will be issued by the
Company pursuant to the terms of this Plan.


“Named Executive Officer” means, if applicable, a Participant who, as of the
date of vesting and/or payout of an Award is one of the group of “covered
employees,” as defined under in the regulations promulgated under Section 162(m)
of the Code, or any successor statute.

 
- 18 -

--------------------------------------------------------------------------------

 

 
“Non-Qualified Stock Option” means an Option which is not an Incentive Stock
Option.
 
“Officer” means an officer of the Company and an officer who is subject to
Section 16 of the Exchange Act.


“Option” means an award of an option to purchase Shares pursuant to Section 6.


“Optionee” means the holder of an Option.


“Participant” means a person who receives an Award under this Plan.


“Plan” means this ThermoGenesis Corp. 2006 Equity Incentive Plan, as amended
from time to time.


“Restricted Stock Award” means an award of Shares pursuant to Section 7.


“Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act, as
amended from time to time, and any successor rule.


“SAR” means a stock appreciation right entitling the Participant Shares or cash
compensation, as established by the Administrator, measured by appreciation in
the value of shares of Stock of the Company as provided for in Section 9.


“SEC” means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended from time to time.


“Shares” means shares of the Company’s Stock reserved for issuance under this
Plan, as adjusted pursuant to this Plan, and any successor security.


“Stock” means the Common Stock, $.001 par value, of the Company, and any
successor entity.


“Stock Award” means and Award of Restrict Stock or Unrestricted Stock.


“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Award, each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.


“Ten Percent Stockholder” has the meaning set forth in Section 6.2.2.


“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
of the Company.  An employee will not be deemed to have ceased to provide
services in the case of (i) sick leave, (ii) military leave, or (iii) any other
leave of absence approved by the Administrator; provided, that such leave is for
a period of not  exceeding three (3) months, or if longer, so long as
reemployment with the Company granting the option or the corporation assuming or
substituting an option under Section 1.424-1(a) upon the expiration of such
leave is guaranteed by contract or statute.


“Unrestricted Stock Award” means an award of Shares pursuant to Section 8.


"Vesting Date" will mean the date established by the Administrator on which a
Share of Restricted Stock may vest.

- 19 -